DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an accelerometer (Claim 8, 9); another sensor for temperature (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7, 17 it is unclear how a processor determines a disease state based on fluid buildup?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (2016/0140834) in view of BERZOWSKA et al. (2016/0249698).
Claim 1
Tran (2016/0140834) discloses a processor (Fig. 1B, Ref. Wireless Mesh Network, CPU) embedded in the fabric (Para. 0079; the sensors 40 are mounted on the patient's clothing. For example, sensors can be woven into a single-piece garment (an undershirt) on a weaving machine); a sensor embedded in the fabric (Para. 0079), emitter (Fig. 1B, Ref. Optical Light Emitter) coupled to the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU), the emitter (Fig. 1B, Ref. Optical Light Emitter) being configured to emit a signal into a subcutaneous tissue space of a subject (Para. 0207; The difference in impedance measurements between the tetrapolar and bipolar arrangement reflects the impedance of skin and subcutaneous fat. The difference between the two impedance measurements represents the combined impedance of skin and subcutaneous tissue at one or more sites. The system determines the resistivities of skin and subcutaneous adipose tissue, and then calculates the skinfold thickness), the signal being reflected by a subcutaneous tissue space (Para. 0207); and a detector (Fig. 1B, Ref. Optical Energy Collector) coupled to the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU), the detector being configured to determine an energy level based on the reflected signal (Para. 0270); wherein the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU) is configured to determine a fluid buildup in the subcutaneous tissue space based on an the energy level of the reflected signal (Para. 0207).  

    PNG
    media_image1.png
    261
    293
    media_image1.png
    Greyscale

	Tran (2016/0140834) substantially teaches the claimed invention except that it does not show a fabric that has a compression value of at least 5 mmHg. BERZOWSKA et al. (2016/0249698) shows that it is known to provide a fabric that has a compression value of at least 5 mmHg (Para. 0043) for a garment used in biosensing. It would have been obvious to combine the device of Tran (2016/0140834) with the biosensing garment of BERZOWSKA et al. (2016/0249698) before the effective filing date of the claimed invention for the purpose of providing optimization and masking compression in a garment, therefore improving performance and comfort in wearing.
Claim 2
 	Tran (2016/0140834) discloses the emitter is configured to emit a light emitting diode (LED) wavelength (Para. 0289).  
Claim 3
 	Tran (2016/0140834) discloses the LED wavelength is configured to detect a pulse rate (Para. 0040; pulse oxymeter).  
Claims 4-6

Claim 7
 	Tran (2016/0140834) discloses the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU) is configured to determine a disease state (Unclear what is a disease state) of the subject based on the determined fluid buildup (Para. 0189; vital signs).  
Claim 8
 	Tran (2016/0140834) discloses an accelerometer configured to detect activity of the subject to improve a signal condition (Para. 0359).  
Claim 9
 	Tran (2016/0140834) discloses the accelerometer is further configured to detect activity of the subject to reduce motion artifacts (Para. 0359; First, the process looks for weakness 
Claim 10
 	Tran (2016/0140834) discloses the sensor embedded in the fabric that is configured to determine a temperature of the subject (Para. 0261).  
Claim 11
Tran (2016/0140834) discloses a processor (Fig. 1B, Ref. Wireless Mesh Network, CPU) (Para. 0079; the sensors 40 are mounted on the patient's clothing. For example, sensors can be woven into a single-piece garment (an undershirt) on a weaving machine); a sensor embedded in the fabric (Para. 0079), emitter (Fig. 1B, Ref. Optical Light Emitter) coupled to the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU), the emitter (Fig. 1B, Ref. Optical Light Emitter) being configured to emit a signal into a subcutaneous tissue space of a subject (Para. 0207; The difference in impedance measurements between the tetrapolar and bipolar arrangement reflects the impedance of skin and subcutaneous fat. The difference between the two impedance measurements represents the combined impedance of skin and subcutaneous tissue at one or more sites. The system determines the resistivities of skin and subcutaneous adipose tissue, and then calculates the skinfold thickness), the signal being reflected by a subcutaneous tissue space (Para. 0207); and a detector (Fig. 1B, Ref. Optical Energy Collector) coupled to the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU), the detector being configured to determine an energy level based on the reflected signal (Para. 0270); wherein the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU) is configured to determine a fluid buildup in the subcutaneous tissue space based on an the energy level of the reflected signal (Para. 0207).  

    PNG
    media_image1.png
    261
    293
    media_image1.png
    Greyscale

	Tran (2016/0140834) substantially teaches the claimed invention except that it does not show a fabric that has a compression value of at least 5 mmHg. BERZOWSKA et al. (2016/0249698) shows that it is known to provide a fabric that has a compression value of at least 5 mmHg (Para. 0043) for a garment used in biosensing. It would have been obvious to combine the device of Tran (2016/0140834) with the biosensing garment of BERZOWSKA et al. (2016/0249698) before the effective filing date of the claimed invention for the purpose of providing optimization and masking compression in a garment, therefore improving performance and comfort in wearing.
Claim 12
 	Tran (2016/0140834) discloses the emitter is configured to emit a light emitting diode (LED) wavelength (Para. 0289).  
Claim 13
 	Tran (2016/0140834) discloses the LED wavelength is configured to detect a pulse rate (Para. 0040; pulse oxymeter).  
Claims 14-16

Claim 17
 	Tran (2016/0140834) discloses the processor (Fig. 1B, Ref. Wireless Mesh Network, CPU) is configured to determine a disease state (Unclear what is a disease state) of the subject based on the determined fluid buildup (Para. 0189; vital signs).  
Claim 18
 	Tran (2016/0140834) discloses an accelerometer configured to detect activity of the subject to improve a signal condition (Para. 0359).  
Claim 19
 	Tran (2016/0140834) discloses the accelerometer is further configured to detect activity of the subject to reduce motion artifacts (Para. 0359; First, the process looks for weakness 
Claim 20
 	Tran (2016/0140834) discloses displaying (Fig. 1A, Ref. 90) the determined fluid status (See Fig. 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        December 2, 2021